PER CURIAM. Relator has presented to this Court a petition in mandamus seeking, inter alia, an order of this Court, directed to you in Dent County Case No. 13DE-CR00230, to rescind certain orders purporting to vacate and re-sentence the defendant in said case; WHEREAS, the Court issued a preliminary writ on June 20, 2017, and the parties have fully briefed the matter; further, the Supreme Court issued an opinion on November 21, 2017, which has decided all of the issues presented by the parties; NOW, THEREFORE, having fully considered the matter, the Court hereby orders and adjudges that this Court’s Permanent Writ in Mandamus ought to be, and the same hereby is, issued whereby respondent, the Honorable Sidney Pearson, is ordered to vacate the order of March 15, 2017, in Dent County Case No. 13DE-CR00230-01, and the order or judgment of May 5, 2017, in Dent County Case No. 13DE-CR00230-02, which purported to reopen the criminal case, to set aside the defendant’s conviction and sentence, and to re-sentence the defendant under the auspices of Rule 29.12(b). The circuit court is without jurisdiction to do so and any such orders and judgments made pursuant thereto are null and void. State ex rel. Zahnd v. Van Amburg and Fincham, 533 S.W.3d 227 (Mo. banc 2017).